Case Gate ct- AB 0672 DEAK Dotuineht R07 Fal og/6GP24 O'Bage 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

we ee ee ee ee eee x
UNITED STATES OF AMERICA FINAL ORDER OF FORFEITURE
-V.- 19 Cr. 721 (LAK)
AMADO ALONZO,
Defendant.
ove eee eee eee eee x

WHEREAS, on or about November 2, 2020, this Court entered a Consent
Preliminary Order of Forfeiture as to Specific Property/Moncy Judgment (the “Preliminary Order
of Forfeiture”) (D.E. 22), which ordered the forfeiture to the United States of all right, title and
interest of AMADO ALONZO (the “Defendant”) in the following property:

a. $85,000 seized from the Defendant’s residence in Bronx, NY on
September 11, 2019; and

b. $76,475 seized from the Defendant’s vehicle in Bronx, NY on
September 11, 2019,

(a-b, collectively, the “Specific Property”);

WHEREAS, the Preliminary Order of Forfeiture directed the United States to
publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,
notice of the United States’ intent to dispose of the Specific Property, and the requirement that any
person asserting a legal interest in the Specific Property must file a petition with the Court in
accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The
Preliminary Order of Forfeiture further stated that the United States could, to the extent practicable,
provide direct written notice to any person known to have an alleged interest in the Specific

Property and as a substitute for published notice as to those persons so notified,

 
Case Ga cl-2O7eLb6ro Lean epocuihent3°-FRaod/89 24 "'Bage 2 of 3

WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule
32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)iv)(C) and G(5)(a)(ii) of
the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require
publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific
Property before the United States can have clear title to the Specific Property,

WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (#7

  

beginning on December 19, 2020, for thirty (30) consecutive days, through January 17, 2020,
pursuant to Rule G(4)(a)(iv\(C) of the Supplemental Rules for Admiralty and Maritime Claims
and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the Court
on February 26, 2021 (D.E. 30);

WHEREAS, thirty (30) days have expired since final publication of the Notice of
Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been
filed;

WHEREAS, the Defendant is the oniy person and/or entity known by the
Government to have a potential interest the Specific Property;

WHEREAS, pursuant to Title 21, United States Code, Section §53(n)(7)}, the
United States shal] have clear title to any forfeited property ifno petitions for a hearing to centest
the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as
set forth in Title 21, United States Code, Section 853(m)(2);

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

l. All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

2

 
Case CASOCI-AO8t-06%2 BRAK Dotuiner ese 2a OIF Bage 3 of 3

2. Pursuant to Title 21, United States Code, Section 853(n)(7) the United.
States of America shall and is hereby deemed to have clear title to the Specific Property.

3s The United States Marshals Service (or its designee) shall take possession
of the Specific Property and dispose of the same according to law. in accordance with Title 21,
United States Code, Section 853(h).

4. The Clerk of the Court shall forward four certified copies of this Final Order
of Forfeiture to Assistant United States Attorney Alexander J. Wilson, Co-Chief, Money
Laundering and Transnational Criminal Enterprises Unit, United States Attorney’s Office,
Southern District of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, Ngw York
February , 2021

SO O} DERED:
/

 

 

HONORABLE LEWIS AY LAN
UNITED STATES DISTRICTYUDGE

uo

 
